Van Brunt, P. J. (dissenting):
I cannot concur with- the prevailing opinion. I think that the contract called for the shipment of the coffee by a single sailing vessel, and- that it was not in the contemplation of the parties that it should be shipped in lots Upon different vessels. Such construction is certainly as much in harmony with the language of the contract as the one adopted by the court, and is decidedly more consistent with the action of the parties.
Judgment and order affirmed, with costs.